Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This in response to the preliminary amendment filed 04/20/2020.
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Allowable Subject Matter
Claims 34, 39, 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 34 recites  a handle connected to the stem, and wherein the stem is rotatable with respect to the handle, and wherein the device further comprises a user actuator for rotation of the stem, and wherein the needle is lockable in the stem so that it rotates with the stem. Claim 39 recites wherein the tube distal flange comprises a plurality of tabs aligned in circumferential position with a retainer finger and being pressed inwardly by said finger in the pre-deployed position; and wherein there are four tabs, spaced apart by approximately 90.degree.. Claim 44 recites wherein the needle comprises a recess proximally of the tip and configured to receive a folded-down part of a tab of a tube distal flange. 
The Office agrees the art of record fails to teach or suggest these features.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31, 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2015/0164695 (Liu et al.)
Regarding claims 31, 32  Liu et al. discloses as shown in Figures 1J, 1K, 1P, a tympanostomy tube placement device comprising: a stem (outer shaft 121e, see paragraph [0040]) connected to a deployment mechanism or having a coupler for connection to a deployment mechanism; a needle (wire 136 is a slender pointed objected which is the plain and ordinary meaning of the term “needle” according to Webster’s dictionary which is not inconsistent with the specification, see paragraph [0048]) having a tip (cutting head 134, see paragraph [0048]) capable of piercing a tympanic membrane, the needle having a longitudinal axis; and a retainer (folding tip 138, see paragraph [0049]) comprising a plurality of fingers (folding members, see paragraph [0049]) extending axially at a distance from said longitudinal axis; wherein the retainer is capable of moving from a pre-deployment distal position at which it is adapted to press radially inwardly against a tube distal flange to retain said distal flange in a folded position, to a deployment proximal position at which a tube distal flange is free to spring out radially to a deployed position, wherein there are at least two diametrically opposed retainer fingers. 
Claim(s) 35, 40, 41, 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2012/0150119 (Schaeffer et al.)
Regarding claims 35, 45 Schaeffer discloses as shown in Figures 27, 28 a tympanostomy tube placement device comprising: a stem (cannula 730, see paragraph [0118]) connected to a deployment mechanism or having a coupler for connection to a deployment mechanism; a needle (introducer 708 is a slender pointed objected which is the plain and ordinary meaning of the term “needle” according to Webster’s dictionary which is not inconsistent with the specification, see paragraph [0118]) having a tip (tip 710, see paragraph [0118]) capable of piercing a tympanic membrane, the needle having a longitudinal axis; and a retainer (gripping member 720, see paragraph [0118]) comprising a plurality of fingers (grasping elements 724, see paragraph [0119]) extending axially at a distance from said longitudinal axis; wherein the retainer is capable of moving from a pre-deployment distal position at which it is adapted to press radially inwardly against a tube distal flange to retain said distal flange in a folded position, to a deployment proximal position at which a tube distal flange is free to spring out radially to a deployed position; a tympanostomy tube (ventilation tube 900, see paragraph [0128]) comprising a proximal flange, an inter-lumen connector, and a distal flange, and in which the proximal flange comprises passageways (cavities 914, see paragraph [0128]); and in which in a pre-deployment position the retainer fingers extend through the proximal flange passageways and press the tube distal flange inwardly, wherein the needle and the tube distal flange are configured to form an arrow-shaped formation when the distal flange is folded down. See paragraph [0128].
Regarding claims 40, 41 Schaeffer discloses wherein the passageways (914) are through holes, each having a surface facing radially inwardly and engaging an outer surface of a retainer finger, wherein the passageways are through holes, each having a surface facing radially inwardly and engaging an outer surface of a retainer finger; and wherein at least one through hole has an arcuate shape and said surface is concave. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2015/0164695 (Liu et al.) in view of U.S. Patent Publication Number 2009/0299379 (Katz et al.)
Regarding claim 33, Liu fails to disclose wherein the fingers have an arcuate cross-sectional shape with a concave internal surface. 
Katz, from the same field of endeavor teaches a similar placement device as shown in Figure 2 with similar fingers (fingers 36, see paragraph [0012])  use for the same purpose of gripping a tube, where the fingers have an arcuate cross-sectional shape with a concave internal surface.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the placement device disclosed by Liu by substituting the shape of the fingers disclosed by Liu for the fingers disclosed by Katz.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2012/0150119 (Schaeffer et al.) in view of U.S. Patent Publication Number 2003/0187456 (Perry)
Regarding claim 36, Schaeffer et al. fails to disclose wherein the tube distal flange comprises at least one tab aligned in circumferential position with a retainer finger and being pressed inwardly by said finger in the pre-deployed position. 
Perry, from the same field of endeavor teaches a similar placement device as shown in Figure 2 with similar fingers (grasping forceps 17, see paragraph [0034])  use for the same purpose of gripping a tube, the tube distal flange comprises at least one tab (tab 16, see paragraph [0026]) aligned in circumferential position with a retainer finger and capable of being pressed inwardly by said finger in the pre-deployed position, for the purpose of allowing the tube to be grasped more easily.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the tube distal flange disclosed by Schaeffer et al. to include at least one tab aligned in circumferential position with a retainer finger and being pressed inwardly by said finger in the pre-deployed position in order to allow the tube to be grasped more easily.
Claim(s) 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2012/0150119 (Schaeffer et al.)
Regarding claim 43, Schaeffer fails to disclose in the embodiment in Figures 27, 28 the retainer or the needle comprise an axial guide member configured to fit in the lumen of the tube pre-deployment. 
In a related embodiment, Schaeffer discloses as shown in Figure 24, the retainer or the needle comprise an axial guide member (o-ring 626, see paragraph [0111]) configured to fit in the lumen of the tube pre-deployment, for the purpose of providing an interference fit between the needle and the tube pre-deployment.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the placement device disclosed by Schaeffer to include the o-ring 626 shown in Figure 24 in the embodiment shown in Figures 27, 28 in order to provide an interference fit between the needle and the tube pre-deployment.

Claim(s) 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2012/0150119 (Schaeffer et al.) in view of U.S. Patent Number 5,466,239 (Cinberg et al.)
Regarding claims 36-38, Schaeffer et al. fails to disclose wherein the tube distal flange comprises at least one tab aligned in circumferential position with a retainer finger and being pressed inwardly by said finger in the pre-deployed position, wherein the tube distal flange comprises a plurality of tabs aligned in circumferential position with a retainer finger and being pressed inwardly by said finger in the pre-deployed position, wherein the tube distal flange comprises a plurality of tabs aligned in circumferential position with a retainer finger and being pressed inwardly by said finger in the pre-deployed position, and wherein the tabs are substantially equally circumferentially spaced. 
Cinberg, from the same field of endeavor teaches a similar placement device as shown in Figures 9-13 with similar fingers (forceps 30, see col. 6, lines 7-20)  use for the same purpose of gripping a tube, the tube distal flange comprises at least one tab (one of tabs 74a, 74b, see col. 7, lines 23-38) aligned in circumferential position with a retainer finger and capable of being pressed inwardly by said finger in the pre-deployed position, wherein the tube distal flange comprises a plurality of tabs (74a, 74b) aligned in circumferential position with a retainer finger and being pressed inwardly by said finger in the pre-deployed position, and wherein the tabs are substantially equally circumferentially spaced , for the purpose of allowing the tube to be grasped more easily at the distal end.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the tube distal flange disclosed by Schaeffer et al. to include at least one tab aligned in circumferential position with a retainer finger and being pressed inwardly by said finger in the pre-deployed position in order to allow the tube to be grasped more easily.
Claim(s) 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2012/0150119 (Schaeffer et al.) in view of U.S. Patent Number 4,744,792 (Sander et al.)
Regarding claim 42, Schaeffer fails to disclose wherein the tube proximal flange is of a first material and the distal flange is of a second material, and said first material is more rigid than the second material. 
Sander from the same field of endeavor teaches a similar placement device as shown in Figure 7, where the tube proximal flange is of a first material (material of tube and coating 50 would necessarily  make it more rigid) and the distal flange is of a second material (material of tube), and said first material is more rigid than the second material for the purpose  making one side more adhesion resistant. See col. 3, lines 62-69.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the device disclosed by Shaeffer to include the coating on the distal flange making it more rigid in order to make that ride more adhesion resistant.
Claim(s) 46-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 5,207,685 (Cinberg et al.) in view of U.S. Patent Number 4,744,792 (Sander et al.)
Regarding claims 46, 47 Cinberg et al. discloses as shown in Figures 7, 8A-8B a tympanostomy tube (tube 50, see col. 4, lines 62-68) comprising a proximal flange, an inter-flange connector with a lumen, and a distal flange (distal flange 56 see col. 4, lines 62-68) , and the distal flange is configured to be folded axially to a deployment position and to release radially to a deployed position
Cinberg fails to disclose wherein the proximal flange comprises a plurality of axial through hole passageways. 
Sander from the same field of endeavor teaches a similar placement device as shown in Figure 3, where the tube proximal flange comprises a plurality of axial through hole passageways (radially spaced openings 29), wherein at least one passageway has a curved radially inner surface which is adjacent an external surface of the inter-flange connector, and wherein at least one passageway has an arcuate shape with an outer concave surface facing radially inwardly, for the purpose of providing sites for forceps to grasp the tube. See col. 3, lines 6-14.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the device disclosed by Cinberg to include a plurality of axial through hole passageways in the proximal flange in order to provide sites for forceps to grasp the tube.
Regarding claims 48, 49 Schaeffer fails to disclose wherein the distal flange is more flexible than the proximal flange, wherein the tube proximal flange is of a first material and the distal flange is of a second material, and said first material is more rigid than the second material. 
Sander from the same field of endeavor teaches a similar placement device as shown in Figure 7, where the tube proximal flange is of a first material (material of tube and coating 50 would necessarily  make it more rigid) and the distal flange is of a second material (material of tube), and said first material is more rigid than the second material for the purpose  making one side more adhesion resistant. See col. 3, lines 62-69.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the device disclosed by Shaeffer to include the coating on the distal flange making it more rigid in order to make that ride more adhesion resistant.
Claim(s) 46, 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 5,246,455 (Shikani) in view of U.S. Patent Number 4,744,792 (Sander et al.)
Regarding claims 46, 47 Shikani et al. discloses as shown in Figures 1-3 a tympanostomy tube (tube 10, see col. 3, lines 23-42) comprising a proximal flange, an inter-flange connector with a lumen, and a distal flange (flange 34 see col. 4, lines 38-53) , and the distal flange is configured to be folded axially to a deployment position and to release radially to a deployed position
Shikani fails to disclose wherein the proximal flange comprises a plurality of axial through hole passageways. 
Sander from the same field of endeavor teaches a similar placement device as shown in Figure 3, where the tube proximal flange comprises a plurality of axial through hole passageways (radially spaced openings 29), wherein at least one passageway has a curved radially inner surface which is adjacent an external surface of the inter-flange connector, and wherein at least one passageway has an arcuate shape with an outer concave surface facing radially inwardly, for the purpose of providing sites for forceps to grasp the tube. See col. 3, lines 6-14.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the device disclosed by Shikani to include a plurality of axial through hole passageways in the proximal flange in order to provide sites for forceps to grasp the tube.

Claim(s) 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 5,207,685 (Cinberg et al.) in view of U.S. Patent Number 4,744,792 (Sander et al.) as applied to claim 46 above, and further in view of U.S. Patent Number 5,466,239 (Cinberge et al. ‘239)
Regarding claim 50, Cinberg fails to disclose wherein the distal flange comprises a plurality of tabs at least one of which has a radial part extending in a direction which has a primarily radial component and a guide part extending in a direction which has a primarily axial component when the tube is relaxed, and the guide part is arranged to form a tapered configuration narrowing in the distal direction when the distal flange is pressed radially inwardly.
Cinberg ‘239, from the same field of endeavor teaches a similar placement device as shown in Figures 9-13 with similar fingers (forceps 30, see col. 6, lines 7-20)  use for the same purpose of gripping a tube, the tube distal flange comprises a plurality of tabs (tabs 74a, 74b, see col. 7, lines 23-38) aligned in circumferential position with a retainer finger and capable of being pressed inwardly by said finger in the pre-deployed position, wherein the tube distal flange comprises a plurality of tabs (74a, 74b) aligned in circumferential position with a retainer finger and being pressed inwardly by said finger in the pre-deployed position, and wherein the tabs are substantially equally circumferentially spaced , for the purpose of allowing the tube to be grasped more easily at the distal end.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the tube distal flange disclosed by Cinberg et al. to include the plurality of tabs at least one of which has a radial part extending in a direction which has a primarily radial component and a guide part extending in a direction which has a primarily axial component when the tube is relaxed, and the guide part is arranged to form a tapered configuration narrowing in the distal direction when the distal flange is pressed radially inwardly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771